 1
       DEVIN DERHAM-BURK, ESQ. #104353
 2     CHAPTER 13 STANDING TRUSTEE
       DEVIN L. PACE, ESQ. #256514
 3     NANETTE DUMAS, ESQ. #148261
       JANE Z. BOHRER, ESQ. #243692
 4     P.O. BOX 50013
 5
       SAN JOSE, CA 95150-0013
       TELEPHONE:     (408) 354-4413
 6     FACSIMILE:     (408) 354-5513

 7

 8

 9
                              UNITED STATES BANKRUPTCY COURT
10                        NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
11
       IN RE:                                     CHAPTER 13 CASE NO. 18-52601 MEH
12
       MICHAEL HAROUTUN
13     MIROYAN,                                   MOTION TO DISMISS CASE PURSUANT
                                                  TO 11 U.S.C. § 109(e)
14

15
                                   Debtor.        Hearing Date: March 21, 2019
16                                                Hearing Time: 9:300 a.m.
                                                  Judge: Hon. M. Elaine Hammond
17                                                Place: United States Bankruptcy Court
                                                         280 S. First Street, Courtroom 3020
18                                                       San Jose, CA 95113
19

20
              Devin Derham-Burk, the Standing Chapter 13 Trustee (the “Trustee”), hereby moves the
21
       Court for dismissal of this case pursuant to 11 U.S.C. § 109(e). In support of this motion the
22
       Trustee requests the Court to take judicial notice of its own files and records in this case. Fed R.
23
       Evid. 201, made applicable to bankruptcy proceedings pursuant to Fed R. Bankr. P. 9017. The
24

25     declaration of the Trustee (the “Derham-Burk Decl.” ) is filed concurrently herewith.

26                                        FACTUAL BACKGROUND

27            Debtor Michael Haroutun Miroyan (the “Debtor”) filed this case on November 26, 2018.


       MIROYAN, 18-52601 MEH       MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)     PAGE 1 of 4


     Case: 18-52601      Doc# 58     Filed: 02/21/19       Entered: 02/21/19 17:54:19       Page 1 of 4
 1

 2            According to the Debtor’s Schedule D, filed on December 10, 2018 [Docket #13], the

 3     secured debt in this case totaled $1,190,000. Two deeds of trust in favor of the Kai Family Trust
 4     secured by vacant land in Hawaii were scheduled for a total of $790,000 on Schedule D. A deed
 5
       of trust in favor of Ocwen Loan Servicing secured by a separate parcel of real property in Hawaii
 6
       was scheduled for $400,000 on Schedule D.
 7
              None of the claims on Schedule D were designated as contingent or unliquidated,
 8

 9     although two claims were designated as disputed. Therefore, according to the Debtor’s own

10     schedules, the Debtor’s secured debts exceed the statutory cap of 11 U.S.C. § 109(e) by $6,000,

11     which causes the Debtor to be ineligible for chapter 13 relief.
12
              Further, on January 1, 2019, Ocwen Loan Servicing, LLC filed secured Claim #6-1 in the
13
       amount of $1,739,712.99, which included pre-petition arrearages of $1,055,607.35.
14
              On February 4, 2019, Kai Family 1998 Trust Dated October 5, 1998 filed secured claim
15
       #10-1 in the amount of $1,439,688.
16

17            An executed and filed proof of claim constitutes prima facie evidence of the validity and

18     amount of the claim. See Fed. R. Bankr. P. 3001(f).

19            Based on Claim ##6-1 and 10-1, the Debtor’s secured debts total $3,179,400.99, which
20
       substantially exceeds the statutory cap of 11 U.S.C. § 109(e) for secured debts.
21
              On January 14, 2019 the Court entered the Order Granting The Motion To Withdraw As
22
       Counsel By Debtor’s Counsel Eddy Hsu, Esq. [Docket #39]. Thereafter, the Debtor has been
23
       representing himself in this bankruptcy proceeding.
24

25            According to the Debtor’s Schedule E/F, filed on December 10, 2018 [Docket #13], the

26     Debtor’s unsecured debts in this case totaled $1,144, an amount that is substantially below the
27     § 109(e)statutory cap for unsecured debts.


       MIROYAN, 18-52601 MEH       MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)    PAGE 2 of 4


     Case: 18-52601      Doc# 58     Filed: 02/21/19       Entered: 02/21/19 17:54:19      Page 2 of 4
 1
              However, at the Debtor’s continued § 341 meeting held on February 11, 2019, the Debtor
 2
       provided the Trustee with a list of unsecured debts totaling $558,000. Derham-Burk Decl.,
 3
       paragraph 3; Exhibit A. Therefore, based on the Debtor’s admission at his § 341 meeting, the
 4

 5
       Debtor’s unsecured debts substantially exceed the § 109(e)statutory cap for unsecured debts.

 6                                            LEGAL ARGUMENT

 7      A. Dismissal Of This Case Is Appropriate Pursuant To 11 U.S.C. § 109(e).
 8                    § 109(e) of the Bankruptcy Code provides in pertinent part:
 9
                        Only an individual with regular income that owes, on the date of filing of the
10                      petition, noncontingent, liquidated, unsecured debts of less than $394,725 and
                        noncontingent, liquidated, secured debts of less than $1,184,200 . . . may be a
11                      debtor under chapter 13 of this title.
12
       11 U.S.C. § 109(e) (AWHFY, L.P. 2019).
13
              Eligibility for chapter 13 under § 109(e) is normally determined by the amount of the debts
14
       on a debtor’s originally filed schedules, checking only to see whether the debtor’s schedules have
15
       been filed in good faith. See In re Scovis, 249 F.3d 975, 982 (9th Cir. 2001).
16

17            Thus, lack of good faith is an exception to the general rule that eligibility for chapter 13

18     under § 109(e) is normally determined by the amount of the debts on a debtor’s originally filed

19     schedules. See In re Scovis, 249 F.3d 975, 981-82 (9th Cir. 2001). Under normal circumstances,
20
       a debtor’s failure to list a debt would exclude the debt from a § 109(e) eligibility calculation. In
21
       this case, however, since the Debtor himself provided the Trustee with a list of unsecured debts at
22
       his continued § 341 meeting held on February 11, 2019, it appears that the Debtor grossly
23
       underrepresented his unsecured debts on his Schedule E/F filed on December 10, 2018.
24

25

26

27


       MIROYAN, 18-52601 MEH       MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)    PAGE 3 of 4


     Case: 18-52601      Doc# 58     Filed: 02/21/19       Entered: 02/21/19 17:54:19      Page 3 of 4
 1
                In any event, even without considering the filed secured proofs of claim or the Debtor’s
 2
       admission in writing that his unsecured debts total $558,000, the Debtor is ineligible for chapter
 3
       13 based on his own filed Schedule D in which his secured debts total $1,190,000.
 4

 5
                Dismissal of a chapter 13 case is appropriate if the debts exceed the limits set forth in §

 6     109(e). See In re Glance, 487 F. 3d 317, 323 (6th Cir. 2007) (affirming that the bankruptcy court

 7     correctly dismissed a case in which the secured debt exceeded the debt limits of § 109(e)); In re
 8     Mazzeo, 131 F. 3d 295, 300 (2nd Cir. 1997) (affirming that the bankruptcy court correctly
 9
       dismissed a case in which the unsecured debt exceeded the debt limits of § 109(e)).
10
                Because the Debtor’s respective secured and unsecured debt totals appears to be well above
11
       the respective secured and unsecured debt limits of 11 U.S.C. § 109(e), the Debtor is not eligible
12

13     to be a chapter 13 debtor.

14                                                 CONCLUSION

15              WHEREFORE, Devin Derham-Burk, the Standing Chapter 13 Trustee, requests the Court
16
       to dismiss this case.
17
       Dated:    February 21, 2019               Respectfully submitted,
18

19
                                                 /s/ Nanette Dumas
20
                                                 Attorney for Chapter 13 Standing Trustee
21

22

23

24

25

26

27


       MIROYAN, 18-52601 MEH        MOTION TO DISMISS CASE PURSUANT TO 11 U.S.C. § 109(e)    PAGE 4 of 4


     Case: 18-52601       Doc# 58     Filed: 02/21/19       Entered: 02/21/19 17:54:19      Page 4 of 4
